Case 2:17-cr-20007-MFL-APP ECF No. 127 filed 08/12/20     PageID.501   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 17-cr-20007-1
                                                   Hon. Matthew F. Leitman
v.

MARLIN BREWER,

          Defendant.
________________________________________________________________/

                            ORDER TO RESPOND

      Marlin Brewer has filed a Motion for Compassionate Release under 18 U.S.C.

§ 3582(c)(1)(A). (See Mot. for Early Release, ECF No. 123; Request for Release,

ECF No. 126.) IT IS HEREBY ORDERED that within 14 DAYS the Government

shall (1) respond to Brewer’s motion and (2) obtain from the Bureau of Prisons and

file under seal Brewer’s prison medical records.

       IT IS SO ORDERED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE


Dated: August 12, 2020




                                         1
Case 2:17-cr-20007-MFL-APP ECF No. 127 filed 08/12/20    PageID.502   Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 12, 2020, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9761




                                       2
